Exhibit 10.2
ELI LILLY AND COMPANY
THE LILLY DIRECTORS’ DEFERRAL PLAN
(as Amended and Restated Effective 1/1/2009)
Preamble
          The Lilly Directors’ Deferral Plan has been established by the Company
for the purpose of providing an opportunity for Directors of the Company who are
not salaried employees of the Company to voluntarily defer receipt of some or
all of their meeting fees and retainer and to share in the long-term growth of
the Company by acquiring, on a deferred basis, an ownership interest in the
Company. Subject to adjustment as provided in Section 5(f), the aggregate number
of shares of Eli Lilly and Company common stock that may be issued or
transferred under this Plan after April 28, 2003, is 750,000. The shares may be
authorized and unissued shares or treasury shares.
          The Plan constitutes a plan of unfunded deferred compensation and is
intended to comply with the requirements of Section 409A. Notwithstanding any
other provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.
          For the rules that apply to the distribution of amounts that were
earned and vested (within the meaning of Section 409A) under the Plan prior to
2005 (and earnings thereon) and are exempt from the requirements of
Section 409A, see Appendix A.
Section 1. Definition of Terms
          The following terms used in the Plan shall have the meanings set forth
below:
          (a) “Account” means one or more deferred compensation accounts
maintained for each Participant under the Plan. A Participant’s Account shall
consist of a Deferred Compensation Account and the Deferred Stock Account as
described in Section 5 hereof.
          (b) “Annual Allocation Date” means the last Business Day in November
of each calendar year, or such other annual date, not earlier than the third
Monday in February, established by the Plan Administrator as the date as of
which Shares are allocated to each Deferred Stock Account in accordance with
Section 5.
          (c) “Beneficiary” means the person or persons who are designated by
the Participant or are otherwise entitled to receive benefits under the Plan in
the event of the Participant’s death, as provided in Section 6(d) hereof.

 



--------------------------------------------------------------------------------



 



          (d) “Board” means the Board of Directors of the Company.
          (e) “Business Day” means a day on which the Company’s corporate
headquarters are open for regular business.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Company” means Eli Lilly and Company, an Indiana corporation.
          (h) “Deferral Amount” means the amount of a Participant’s Monthly
Compensation that is elected by a Participant for deferral under the Plan.
          (i) “Deferred Stock Participant” means a Director who is not, and for
the preceding 12 months has not been, a salaried employee of the Company.
          (j) “Director” means a member of the Board of Directors of the
Company.
          (k) “Dividend Payment Date” means the date as of which the Company
pays a cash dividend on Shares.
          (l) “Dividend Record Date” means the date established by the Board of
Directors as the record date for determining shareholders entitled to the
dividend with respect to any Dividend Payment Date.
          (m) “Election Form” means the written or electronic form or forms
approved by the Plan Administrator and completed by the Participant specifying
the Participant’s election to defer Monthly Compensation pursuant to Section 4
and setting forth the Participant’s Beneficiary designation and the terms of
distribution of the Participant’s Deferred Compensation Account and/or Deferred
Stock Account pursuant to Section 6.
          (n) “Monthly Compensation” means the monthly retainer and the
aggregate of all meeting fees, committee fees and committee chairperson fees to
which a Director is entitled for services rendered to the Company as a Director
during the month, as established from time to time by resolution of the Board of
Directors. For avoidance of doubt, Monthly Compensation does not include stock
options granted to Directors or the Shares allocated pursuant to Section 5 of
this Plan.
          (o) “Monthly Deferral Participant” means a Director who is not, and
for the preceding 12 months has not been, a salaried employee of the Company and
who elects to defer all or part of his or her Monthly Compensation pursuant to
the Plan in accordance with Section 4 hereof.
          (p) “Participant” means any current or former Director with an
outstanding Account balance the Plan.
          (q) “Plan” means The Lilly Directors’ Deferral Plan, as amended and
restated herein.

 



--------------------------------------------------------------------------------



 



          (r) “Plan Administrator” means the Directors and Corporate Governance
Committee of the Board of Directors, or any successor committee of the Board of
Directors that is charged with matters relating to the compensation of
non-employee directors. Except with respect to Section 5(f) of this Plan, the
Plan Administrator may at its discretion delegate any of its responsibilities to
one or more individuals provided that such delegation is in accordance with
applicable laws.
          (s) “Plan Year” means the calendar year from January 1 through
December 31 with respect to which compensation eligible for deferral under the
Plan is earned.
          (t) “Section 409A” means section 409A of the Code and the Treasury
regulations and other official guidance promulgated thereunder.
          (u) “Separation from Service” means a “separation from service” within
the meaning of Section 409A.
          (v) “Share” means a share of common stock of the Company.
          (w) “Unforeseeable Emergency” means a severe financial hardship of a
Participant resulting from an illness or accident of such Participant or
Beneficiary, such Participant’s spouse or a dependent (as defined in section
152(a) of the Code) of such Participant, loss of such Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of such Participant, each as
determined in the manner consistent with Section 409A, and any other event or
circumstance within the meaning of the term “unforeseeable emergency” under
Section 409A.
          (x) “Valuation Date” means for any month, the third Monday of the
month, or if Shares are not traded on the New York Stock Exchange on such third
Monday, the next day on which Shares are traded on the New York Stock Exchange.
Section 2. Plan Administrator
          (a) Authority. The Plan Administrator shall have full authority to
administer the Plan in accordance with its terms and to exercise all
responsibilities and authorities as provided herein, including the discretionary
authorities to determine the terms and conditions of deferrals of compensation
under the Plan, to determine the terms and conditions of crediting to and
distributing from Accounts under the terms of the Plan, and to adopt such rules
and regulations for administering the Plan as it may deem necessary or
appropriate. The Plan Administrator has the discretionary authority to interpret
and construe all provisions of the Plan, to remedy possible ambiguities,
inconsistencies, or omissions under the Plan, and to resolve all questions of
fact arising under the Plan. The decisions of the Plan Administrator shall be
final, binding and conclusive on all parties. No member of the Board, the Plan
Administrator nor any officers of the Company shall have any liability for any
action or determination taken under the Plan.
          (b) Delegation; Expenses. The appropriate officer(s) of the Company as
designated by the Plan Administrator are authorized to act on behalf of the Plan
Administrator

 



--------------------------------------------------------------------------------



 



for the day-to-day administration of the Plan, subject to the authority of the
Plan Administrator. Expenses of the administration of the Plan may be borne by
the Company or may be deducted from Participants’ Accounts at the sole
discretion of the Plan Administrator.
Section 3. Participation
The Plan Administrator may require a Participant to comply with such terms and
conditions as the Plan Administrator may specify in order for the Participant to
participate in the Plan.
Section 4. Elections to Participate
          (a) Deferral Elections. A Monthly Deferral Participant in the Plan may
file an Election Form with the Plan Administrator on or before the date
specified in accordance with Section 4(c) hereof. The Election Form shall permit
the Monthly Deferral Participant to specify the Deferral Amount subject to a
minimum Deferral Amount of five thousand dollars ($5,000) for the deferral of
Monthly Compensation, or such amounts as may be specified by the Plan
Administrator in its sole discretion, and whether such Deferral Amount shall be
credited in cash to his or her Deferred Compensation Account or in Shares to his
or her Deferred Stock Account, pursuant to Section 5(a) hereof. The Election
Form shall also set forth the terms of distribution of the Participant’s Account
in accordance with Section 6 hereof and the Participant’s Beneficiary
designation. All elections to defer compensation under the Plan are irrevocable,
and no changes to any Election Form delivered to the Plan Administrator shall be
permitted, except as specifically provided under the terms of the Plan.
          (b) Maximum Deferrals. A Monthly Deferral Participant may elect a
Deferral Amount of up to 100% of the Participant’s Monthly Compensation for a
Plan Year. One hundred percent (100%) of any annual allocation of Shares earned
pursuant to Section 5(c) will be automatically credited to a Deferred Stock
Participant’s Deferred Stock Account.
          (c) Timing and Effect of Elections. Unless otherwise specified by the
Plan Administrator in accordance with the requirements of Section 409A, deferral
elections on an Election Form shall be made:
     (i) In the case of Monthly Compensation or an annual Share allocation not
qualifying as “performance-based compensation” within the meaning of
Section 409A, prior to the beginning of the Plan Year with respect to which the
compensation is earned; and
     (ii) In the case of Monthly Compensation or an annual Share allocation
which the Plan Administrator has determined qualifies as “performance-based
compensation” within the meaning of Section 409A, no later than June 30th of the
applicable Plan Year with respect to which the compensation is earned.
Deferral elections shall apply to Monthly Compensation and annual Share
allocations with respect to the Plan Year for which the elections are made.
Participants will be required to make deferral elections for future Plan Years
at such times to be specified by the Plan Administrator in accordance with the
foregoing. If a Participant does not file an Election Form with the Plan

 



--------------------------------------------------------------------------------



 



Administrator on or before the deadline established by the Plan Administrator
for deferral elections for a Plan Year, a Participant will be deemed not to have
elected to defer Monthly Compensation for such Plan Year, as applicable.
Notwithstanding the foregoing, in the first year in which an individual who is
newly elected or appointed to serve as a Director becomes eligible to
participate in the Plan, such individual may, not later than thirty (30) days
after the date he or she becomes eligible to participate in the Plan, elect in
accordance with the preceding provisions of this Section 4, to defer the receipt
of Monthly Compensation and set forth the terms of distribution of the
individual’s Account with respect to services to be performed after the filing
of the election with the Company.
Section 5. Accounts and Interest Credits
          (a) Participant Accounts. Accounts shall be maintained for each
Participant under the Plan:
     (i) Deferred Compensation Account — The Company shall maintain a Deferred
Compensation Account in the name of each Monthly Deferral Participant who elects
to have a Deferral Amount credited in cash pursuant to Section 4 hereof for a
given Plan Year. The Deferred Compensation Account shall be denominated in U.S.
dollars, rounded to the nearest whole cent. For each month, Deferral Amounts
allocated to a Deferred Compensation Account shall be credited to the Deferred
Compensation Account as of the last Business Day of the month.
     (ii) Deferred Stock Account — The Company shall maintain a Deferred Stock
Account for each Deferred Stock Participant and for each Monthly Deferral
Participant who elects to have a Deferral Amount credited in Shares. The
Deferred Stock Account shall be denominated in Shares and maintained in
fractions rounded to three (3) decimal places. Deferral Amounts allocated to a
Deferred Stock Account shall be credited to the Deferred Stock Account as of the
last Business Day of the month. Shares and, if necessary, fractional Shares,
shall be credited based upon the closing price of Shares on the New York Stock
Exchange on the Valuation Date for that month. Shares allocated to each Share
Account shall be hypothetical and not issued or transferred by the Company until
payment is made pursuant to Section 6 hereof.
A Participant’s Account shall consist of book entries only and shall not
constitute a separate cash or Share fund or other asset held in trust or as
security for the Company’s obligation to pay the amount of the Account to the
Participant. The balance of a Participant’s Account shall be adjusted pursuant
to this Section 5 and reduced by the amount of applicable tax withholding,
distributions and expenses. A Participant’s Account may include sub-accounts as
the Company considers necessary or advisable for purposes of maintaining a
proper accounting of amounts credited or debited for a Participant under the
Plan. A Participant shall receive or have on-line access to a statement of such
Participant’s Account no less frequently than once a year following the end of
each Plan Year.

 



--------------------------------------------------------------------------------



 



          (b) Crediting of Deferral Amount. A Participant who has filed an
Election Form with the Plan Administrator for the deferral of Monthly
Compensation with respect to a Plan Year shall have the Deferral Amount deducted
from the applicable compensation and credited to the Participant’s appropriate
Account under the Plan. The Deferral Amount so credited shall be reduced by
applicable tax withholding, distributions and expenses.
          (c) Annual Share Allocation. As of the Annual Allocation Date of each
Plan Year, there shall be allocated to the Deferred Stock Account of each
Deferred Stock Participant who is a Deferred Stock Participant on that date, as
part of his or her compensation for service on the Board of Directors, up to
7,500 Shares, as may be specified from time to time by resolution of the Board
of Directors.
          (d) Interest Credits. The Deferred Compensation Accounts of
Participants shall be credited with interest computed each Plan Year or portion
thereof at a rate equal to 120% of the long-term applicable federal rate, with
monthly compounding (as prescribed under section 1274(d) of the Code), as in
effect for the month of December for the immediately preceding Plan Year. Such
interest shall accrue on all Deferral Amounts and prior earnings thereon of
Deferred Compensation Accounts and be credited daily to such accounts.
          (e) Cash Dividends. Cash dividends paid on Shares shall be deemed to
have been paid on the Shares allocated to each Participant’s Deferred Stock
Account as if the allocated Shares were actual Shares issued and outstanding on
the Dividend Record Date. An amount equal to the amount of such dividends shall
be credited in Shares to each Deferred Stock Account as of the last Business Day
of each month in which a Dividend Payment Date occurs, based upon the closing
price for Shares on the New York Stock Exchange on the Valuation Date for that
month.
          (f) Capital Adjustments. The number of Shares referred to in the
Preamble and Section 5 hereof and the number of Shares allocated to each
Deferred Stock Account shall be adjusted by the Plan Administrator, in the event
of any subdivision or combination of Shares or any stock dividend, stock split,
reorganization, recapitalization, or consolidation or merger with the Company as
the surviving corporation, or if additional shares or new or different shares or
other securities of the Company or any other issuer are distributed with respect
to Shares through a spin-off or other extraordinary distribution.
          (g) Vesting of Accounts. A Participant is fully vested in his or her
entire Account balance.
Section 6. Distribution of Accounts
          (a) Distribution upon Separation from Service. A Participant shall
specify on an Election Form the manner in which the amounts deferred in the
Deferred Compensation Account and the Deferred Stock Account, as applicable, for
a Plan Year (and earnings thereon) shall be distributed from the Participant’s
Account upon the Participant’s Separation from Service. All elections are
irrevocable, and no changes shall be permitted to any Election Form delivered to
the Plan Administrator, except as specifically provided under the terms of the
Plan. A Participant may elect, to the extent permitted by the Plan Administrator
and set forth on the

 



--------------------------------------------------------------------------------



 



Election Form, that such portion of the Account be distributed upon a
Participant’s Separation from Service either in:
     (i) Lump Sum payment in January of the second Plan Year following the Plan
Year in which the Participant’s Separation from Service occurs; or
     (ii) Annual Installment payments over a period of two (2) to ten (10) years
commencing in January of the second Plan Year following the Plan Year in which
the Participant’s Separation from Service occurs, with subsequent installment
payments to be made in each January within the applicable period.
If a Participant fails to make a timely payment election on the Election Form
for a Plan Year, the amounts deferred in the Deferred Compensation Account and
the Deferred Stock Account, as applicable, for such Plan Year (and earnings
thereon) shall be distributed in a lump sum in accordance with Section 6(a)(i)
hereof.
          (b) Form of Distributions. All distributions of a Participant’s
Deferred Compensation Account under the Plan shall be made in cash. Except as
provided in Section 6(f), all distributions of a Participant’s Deferred Stock
Account shall be paid in Shares, at which time the Shares shall be issued or
transferred from the books of the Company to the Participant. All Shares to be
issued or transferred hereunder may be newly issued or treasury shares.
Fractional Shares shall not be issued or transferred to a Participant, provided
that in the case of a final payment under the Plan with respect to a
Participant, any fraction remaining in the Participant’s Deferred Stock Account
shall be rounded up to the next whole Share and that number of whole Shares
shall be issued or transferred. The value of the Deferred Stock Account is
calculated with reference to the closing price of Shares on the last trading day
of the prior Plan Year.
          (c) Distribution of Account. The Company shall distribute amounts from
the Participant’s Deferred Compensation Account and the Deferred Stock Account
in the manner and on the date(s) applicable under this Section 6. If the payment
option described in Section 6(a)(i) hereof is applicable, the amount of the lump
sum shall be calculated using the valuation of the applicable portion of the
Participant’s Account as of the December 31 preceding the date of the payment.
If the payment option described in Section 6(a)(ii) hereof is applicable, the
amount of each installment shall be calculated using the valuation of the
applicable portion of the Participant’s Account as of the December 31 preceding
the date of the installment payment divided by the number of installment
payments that have not yet been made.
          (d) Distribution upon Death. Notwithstanding any election made by a
Participant or any other provision of this Section 6 to the contrary, if a
Participant dies before full distribution of his or her Account balance, any
remaining balance shall be distributed to the Participant’s Beneficiary in a
lump sum within 90 days following the date of the Participant’s death. The
amount of such lump sum distribution shall be calculated using the valuation of
the Participant’s Account as of the date preceding the date of distribution. Any
payment required to be made to a Participant under the Plan that cannot be made
due to the Participant’s death shall be made to the Participant’s Beneficiary,
subject to applicable law. Each Participant shall have the right to designate
one or more Beneficiaries, and to change a Beneficiary designation, from time to
time by filing a written notice with the Plan Administrator. In the event that a

 



--------------------------------------------------------------------------------



 



Beneficiary does not survive the Participant and no successor Beneficiary is
selected, or in the event no valid Beneficiary designation has been made, the
Participant’s Beneficiary shall be the Participant’s estate.
          (e) Unforeseeable Emergency. Upon the written request of a
Participant, the Plan Administrator may permit the Participant to withdraw some
or all of the Participant’s Account for the purpose of enabling the Participant
to meet the immediate needs created by an Unforeseeable Emergency. The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case, but in any case, the amounts distributed with respect to
an Unforeseeable Emergency shall not exceed the amounts necessary to satisfy
such Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets, to the extent that the liquidation of such assets would not itself cause
severe financial hardship, or by cessation of deferrals under the Plan.
          (f) Payment of Cash in Lieu of Shares. If at any time the Plan
Administrator determines that payment of Shares to a Participant (or a
Participant’s Beneficiary) or the ownership or subsequent disposition of such
Shares by such Participant or Beneficiary may violate or conflict with any
applicable law or regulation, the Plan Administrator shall pay all or a portion
of the Participant’s Deferred Stock Account in cash.
          (g) Withholding Taxes. All distributions of a Participant’s Account
under the Plan shall be subject to income tax and other withholdings that the
Plan Administrator deems necessary or appropriate, and the Plan Administrator
may reduce the amount credited to any Participant’s Account to the extent it
deems necessary to satisfy tax withholding requirements. Participants or
Beneficiaries receiving distributions under the Plan shall bear all taxes on
amounts paid under the Plan to the extent that taxes are not withheld thereon,
irrespective of whether withholding is required.
Section 7. Administrative Matters
          (a) Claims Procedure. Any person making a claim for benefits hereunder
shall submit the claim in writing to the Plan Administrator. If the Plan
Administrator denies the claim in whole or in part, it shall issue to the
claimant a written notice explaining the reason for the denial and identifying
any additional information or documentation that might enable the claimant to
perfect the claim. The claimant may, within sixty (60) days of receiving a
written notice of denial, submit a written request for reconsideration to the
Plan Administrator, together with a written explanation of the basis of the
request. The Plan Administrator shall consider any such request and shall
provide the claimant with a written decision together with a written explanation
thereof. No legal action may be commenced or maintained against the Plan more
than one year after the Plan Administrator wholly or partially denies, or is
deemed to have wholly or patially denied, a claim for Plan benefits. All
interpretations, determinations, and decisions of the Plan Administrator in
respect of any claim shall be final, binding and conclusive.
          (b) Incapacity. If the Plan Administrator determines that any person
entitled to benefits under the Plan is unable to care for his or her affairs
because of illness, accident or

 



--------------------------------------------------------------------------------



 



other physical and mental incapacity, any payment due (unless a duly qualified
guardian or other legal representative has been appointed) may be paid
consistent with the terms described herein for the benefit of such person to
such person’s spouse, parent, brother, sister, adult child or other party deemed
by the Plan Administrator in its sole discretion to ensure proper care for such
person.
          (c) Inability to Locate. If the Plan Administrator is unable to locate
a person to whom a payment is due under the Plan for a period of twelve
(12) months, commencing with the first day of the month as of which the payment
becomes payable, the total amount payable to such person shall be forfeited.
          (d) Liability. Any decision made or action taken by the Board of
Directors, the Plan Administrator, or any employee of the Company or any of its
subsidiaries, arising out of or in connection with the construction,
administration, interpretation, or effect of the Plan, shall be absolutely
discretionary, and shall be conclusive and binding on all parties. Neither the
Plan Administrator nor a member of the Board of Directors and no employee of the
Company or any of its subsidiaries shall be liable for any act or action
hereunder, whether of omission or commission, by any other member or employee or
by any agent to whom duties in connection with the administration of the Plan
have been delegated or, except in circumstances involving bad faith, for
anything done or omitted to be done.
Section 8. Unfunded Status
          All Accounts and all rights of Participants to benefits under the Plan
are unfunded obligations of the Company. Plan benefits shall be paid from the
general assets of the Company, and Participants shall have the status of an
unsecured general creditor of the Company with respect to all interests under
the Plan. The Plan is a plan of unfunded deferred compensation. Notwithstanding
the foregoing, the Company may, but shall not be required to, establish a trust
or other funding vehicle under the Plan that does not affect the Plan’s status
as a Plan of unfunded deferred compensation.
Section 9. Nontransferability; Successors
          No interest of any person in, or right to receive a distribution
under, the Plan shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment, or other alienation or encumbrance of any kind;
nor may such interest or right to receive a distribution be taken, either
voluntarily or involuntarily for the satisfaction of the debts of, or other
obligations or claims against, such person.
          The obligations of the Company under the Plan will be binding upon the
Company’s successors, transferees and assigns.
Section 10. Limitation of Rights
          Nothing in the Plan shall confer upon any Participant the right to
continue to serve as a Director of the Company or to serve in the capacity in
which the Participant is employed by the Company. Nothing in the Plan shall be
interpreted as creating a right of a Participant to

 



--------------------------------------------------------------------------------



 



receive any compensation or benefit from the Company. A Participant shall have
no rights as a shareholder of the Company with respect to any Shares until the
Shares are issued or transferred to the Participant on the books of the Company.
Section 11. Enforceability
          To the extent not preempted by federal law, the Plan shall be
construed, administered and enforced in accordance with the laws of the State of
Indiana, regardless of the law that might otherwise govern under applicable
principles or provisions of choice or conflict of law doctrines. To the extent
that any provision of the Plan or portion thereof shall be invalid or
unenforceable, it shall be considered deleted herefrom and the remainder of such
provision and the Plan shall be unaffected and shall continue in full force and
effect.
Section 12. Effective Date; Amendment and Termination
          The Plan, as amended and restated, shall become effective for the 2009
Plan Year and for future Plan Years until terminated by the Board. The Board may
amend or terminate the Plan at any time and in any manner; provided that no
amendment or termination shall reduce the amount credited to a Participant’s
Account at the time of any such amendment or termination, and no amendment shall
be effective that shall cause the Plan to fail to meet the requirements of
Section 409A. Upon termination of the Plan in accordance with the requirements
of Section 409A, (i) all future deferrals of compensation will cease, (ii) all
Plan Accounts will continue to receive interest credits (or be invested) as
permitted under the Plan, and (iii) all Plan Accounts will be distributed in
accordance with the Participant’s elections under the provisions of the Plan,
unless the Company determines in its sole discretion that all such amounts shall
be distributed upon termination in accordance with the requirements of
Section 409A.
ELI LILLY AND COMPANY

 



--------------------------------------------------------------------------------



 



APPENDIX A
GRANDFATHERED AMOUNTS
     Distribution of amounts that were earned and vested (within the meaning of
Section 409A) under the Plan prior to 2005 (and earnings thereon) and are exempt
from the requirements of Section 409A shall be made in accordance with the Plan
terms as in effect on January 1, 2004, as attached below.
THE LILLY DIRECTORS’ DEFERRAL PLAN
(As amended and restated through January 1, 2004)
Section 1. Establishment of the Plan and Shares Available.
     1.1. Establishment of Plan. This Plan was established effective January 1,
1996, to permit Directors of the Company who are not salaried employees of the
Company to voluntarily defer receipt of some or all of their meeting fees and
retainer and to share in the long-term growth of the Company by acquiring, on a
deferred basis, an ownership interest in the Company. This amended and restated
Plan is effective January 1, 2004.
     1.2. Shares Available. Subject to adjustment as provided in Section 7.5,
the aggregate number of shares of Eli Lilly and Company common stock that may be
issued or transferred under this Plan after April 28, 2003, is 750,000. The
shares may be authorized and unissued shares or treasury shares.
Section 2. Definitions.
The following terms shall have the definitions set forth in this Section 2:
     2.1. Annual Allocation Date. The last Business Day in November of each
calendar year, or such other annual date, not earlier than the third Monday in
February, established by the Committee as the date as of which Shares are
allocated to each Share Account in accordance with Section 6.
     2.2. Beneficiary. The beneficiary or beneficiaries (including any
contingent beneficiary or beneficiaries) designated pursuant to subsection 8.3
hereof.
     2.3 Business Day. A day on which the Company’s corporate headquarters are
open for regular business.
     2.4. Board of Directors. The Board of Directors of the Company.
     2.5. Committee. The Directors and Corporate Governance Committee of the
Board of Directors, or any successor committee of the Board of Directors that is
charged with matters relating to the compensation of non-employee directors.

 



--------------------------------------------------------------------------------



 



     2.6. Company. Eli Lilly and Company.
     2.7. Company Credit. For any calendar year or part thereof, an amount
computed, and credited annually to a Participant’s Deferred Compensation Account
at an annual rate that is equal to one hundred twenty percent (120%) of the
applicable federal long-term rate, with compounding (as prescribed under Section
1274(d) of the Internal Revenue Code) that was in effect for the month of
December immediately preceding the calendar year.
     2.8. Deferred Amount. The amount of a Monthly Deferral Participant’s
Monthly Compensation that the Participant elects to defer in accordance with
Section 4 hereof.
     2.9. Deferred Stock Participant. A Director who is not, and for the
preceding 12 months has not been, a salaried employee of the Company and who
becomes a Participant in the Plan in accordance with Section 3 hereof.
     2.10. Director. A member of the Board of Directors.
     2.11. Dividend Payment Date. The date as of which the Company pays a cash
dividend on Shares.
     2.12. Dividend Record Date. With respect to any Dividend Payment Date, the
date established by the Board of Directors as the record date for determining
shareholders entitled to the dividend.
     2.13. Individual Accounts or Accounts. The separate accounts (the Deferred
Compensation Account and the Share Account) described in Section 7 hereof. When
used in the singular, the term shall refer to one of these two accounts, as the
context requires.
     2.14. Monthly Compensation. For any month, the monthly retainer and the
aggregate of all meeting fees, committee fees and committee chairperson fees to
which a Director is entitled for services rendered to the Company as a Director
during the month, as established from time to time by resolution of the Board of
Directors. For avoidance of doubt, Monthly Compensation does not include stock
options granted to Directors or the Shares allocated pursuant to Section 6 of
this Plan.
     2.15. Monthly Deferral Participant. A Director who is not a salaried
employee of the Company and who has elected to defer all or part of his or her
Compensation pursuant to the Plan in accordance with Section 4 hereof.
     2.16. Participant. A Director who is a Deferred Stock Participant, a
Monthly Deferral Participant, or both.
     2.17. Plan. The Lilly Directors’ Deferral Plan, as set forth herein and as
it may be amended from time to time.

 



--------------------------------------------------------------------------------



 



     2.18. Share. A share of common stock of the Company.
     2.19. Valuation Date. For any month, the third Monday of the month, or if
Shares are not traded on the New York Stock Exchange on such third Monday, the
next day on which Shares are traded on the New York Stock Exchange.
Section 3. Deferred Stock Participants.
Each Director who participated in The Lilly Non-Employee Directors’ Deferred
Stock Plan immediately before the effective date of this Plan shall continue as
a Deferred Stock Participant on such effective date, and all elections in effect
under The Lilly Non-Employee Directors’ Deferred Stock Plan shall remain in
effect under this Plan, unless and until amended in accordance with this Plan.
Thereafter, each person who becomes a Director, and who is not, and for the
preceding 12 months has not been, a salaried employee of the Company, shall
become a Deferred Stock Participant.
Section 4. Monthly Deferral Participants.
Each Director who participated in The Lilly Directors’ Deferred Compensation
Plan immediately before the effective date of the Plan shall continue as a
Monthly Deferral Participant on such effective date, and all elections in effect
under The Lilly Directors’ Deferred Compensation Plan shall remain in effect
under this Plan, unless and until amended in accordance with this Plan. Prior to
the beginning of each calendar year, any Director who is not a salaried employee
of the Company may defer the receipt of Monthly Compensation to be earned by the
Director during such year by filing with the Company a written election that:
          (i) defers payment of a designated amount (of one Thousand Dollars
($1,000) or more) or percentage of his or her Monthly Compensation for services
attributable to the following calendar year or portion thereof (the “Deferred
Amount”);
          (ii) specifies the payment option selected by the Participant pursuant
to subsection 8.2 hereof for such Deferred Amount; and
          (iii) specifies the option selected by the Participant pursuant to
Section 5 hereof for such Deferred Amount.
The amount deferred may not exceed the Director’s aggregate Monthly Compensation
for the calendar year. Notwithstanding the foregoing, any individual who is
newly elected or appointed to serve as a Director may, not later than thirty
(30) days after his election or appointment becomes effective, elect in
accordance with the preceding provisions of this Section 4, to defer the receipt
of Monthly Compensation earned during the portion of the current calendar year
that follows the filing of the election with the Company. Except as provided in
subsections 8.2 and 8.4 hereof, any elections made pursuant to this Section 4
with respect to a calendar year shall be irrevocable when made. If a Participant
fails to make an election under section 5 with respect to his or her Deferred
Amount for a future calendar year, the Participant’s previous election shall

 



--------------------------------------------------------------------------------



 



remain in effect, provided that the Participant may amend his or her election
with regard to a future calendar year at any time.
Section 5. Form of Deferred Compensation Credits.
     5.1. Deferred Compensation Account. Except with respect to Deferred Amounts
which a Monthly Deferral Participant elects to have credited in Shares in
accordance with subsection 5.2 hereof, the Deferred Amount shall be denominated
in U.S. dollars and credited to the Participant’s Deferred Compensation Account
pursuant to subsection 7.1 hereof.
     5.2. Shares. Prior to the beginning of each calendar year, a Monthly
Deferral Participant may elect to have all or a percentage of the Deferred
Amount for the following calendar year credited in Shares and allocated to the
Participant’s Share Account pursuant to subsection 7.2 hereof.
Section 6. Annual Allocations to Share Accounts.
     6.1. Annual Allocation of Shares. As of the Annual Allocation Date of each
calendar year, there shall be allocated to the Share Account (as described in
Section 7.2 below) of each Deferred Stock Participant who is a Director on that
date, as part of his or her compensation for service on the Board of Directors,
seven hundred (700) Shares or such other number of Shares, not to exceed 3,000
shares, as may be specified from time to time by resolution of the Board of
Directors.
Section 7. Individual Accounts.
The Company shall maintain Individual Accounts for Participants as follows:
     7.1. Deferred Compensation Account. The Company shall maintain a Deferred
Compensation Account in the name of each Monthly Deferral Participant who elects
to defer the receipt of Monthly Compensation pursuant to Section 4 hereof for a
calendar year and does not elect to have the Deferred Amount for such calendar
year credited in Shares pursuant to subsection 5.2 hereof. The Deferred
Compensation Account shall be denominated in U.S. dollars, rounded to the
nearest whole cent. For each month, Deferred Amounts allocated to a Deferred
Compensation Account pursuant to subsection 5.1 hereof shall be credited to the
Deferred Compensation Account as of the last Business Day of the month.
     7.2. Share Account. The Company shall maintain a Share Account for each
Deferred Stock Participant and for each Monthly Deferral Participant who elects
to have a Deferred Amount credited in Shares pursuant to subsection 5.2 hereof.
The Share Account shall be denominated in Shares and maintained in fractions
rounded to three (3) decimal places. Shares allocated to each Share Account
shall be hypothetical and not issued or transferred by the Company until payment
is made pursuant to Section 8 hereof.
     For each month, Deferred Amounts allocated to a Share Account pursuant to
subsection 5.2 hereof shall be credited to the Share Account as of the last
Business Day of the month.

 



--------------------------------------------------------------------------------



 



Shares and, if necessary, fractional Shares, shall be credited based upon the
average of the high and low price of Shares on the New York Stock Exchange on
the Valuation Date for that month.
     7.3. Accrual of Company Credit. The Treasurer of the Company shall
determine the annual rate of Company Credit on or before December 31 of each
calendar year. This rate shall be effective for the following calendar year. The
Company Credit shall accrue monthly, at one-twelfth of the applicable annual
rate, on all amounts credited to a Participant’s Deferred Compensation Account,
including the Company Credits for prior years. The Company Credit shall not
accrue on any amount distributed to a Participant (or to the Participant’s
Beneficiary) during the month for which the accrual is determined, except where
an amount is distributed to a Beneficiary in the month of the Participant’s
death. The Company Credit for each year shall be credited to each Deferred
Compensation Account as of December 31 of that year and shall be compounded
monthly.
     7.4. Cash Dividends. Cash dividends paid on Shares shall be deemed to have
been paid on the Shares allocated to each Participant’s Share Account as if the
allocated Shares were actual Shares issued and outstanding on the Dividend
Record Date. An amount equal to the amount of such dividends shall be credited
in Shares to each Share Account as of the last Business Day of each month in
which a Dividend Payment Date occurs, based upon the average of the high and low
prices for Shares on the New York Stock Exchange on the Valuation Date for that
month.
     7.5. Capital Adjustments. The number of Shares referred to in Sections 1.2
and 6 hereof and the number of Shares allocated to each Share Account shall be
adjusted by the Committee, as it deems appropriate in its discretion, in the
event of any subdivision or combination of Shares or any stock dividend, stock
split, reorganization, recapitalization, or consolidation or merger with Eli
Lilly and Company as the surviving corporation, or if additional shares or new
or different shares or other securities of the Company or any other issuer are
distributed with respect to Shares through a spin-off or other extraordinary
distribution.
     7.6. Account Statements. Within a reasonable time following the end of each
calendar year, the Company shall render an annual statement to each Participant.
The annual statement shall report the number of Shares credited to the
Participant’s Share Account as of December 31 of that year and the dollar
amount, if any, credited to the Participant’s Deferred Compensation Account as
of December 31 of that year.
Section 8. Payment Provisions.
     8.l. Method of Payment. All payments to a Participant (or to a
Participant’s Beneficiary) with respect to the Participant’s Deferred
Compensation Account shall be paid in cash. Except as provided in Section 8.5,
all payments to a Participant (or to a Participant’s Beneficiary) with respect
to the Participant’s Share Account shall be paid in Shares, at which time the
Shares shall be issued or transferred on the books of the Company. All Shares to
be issued or transferred hereunder may be newly issued or treasury shares.
Fractional Shares shall not be issued or transferred to a Participant, provided
that in the case of a final payment under the Plan with respect to a
Participant, any fraction remaining in the Participant’s Share Account shall be
rounded up to the next whole Share and that number of whole Shares shall be
issued or

 



--------------------------------------------------------------------------------



 



transferred. If Shares are not traded on the New York Stock Exchange on any day
on which a payment of Shares is to be made under the Plan, then that payment
shall be made on the next day on which Shares are traded on the New York Stock
Exchange.
     8.2. Payment Options. Prior to each calendar year, or within 30 days after
becoming a Participant, the Participant shall select a payment election with
respect to the payment of one or both of the Participant’s Individual Accounts
from the following payment elections:
          (i) a lump sum in January of the calendar year immediately following
the calendar year in which the Participant ceases to be a Director;
          (ii) a lump sum in January of the second calendar year following the
calendar year in which the Participant ceases to be a Director;
          (iii) annual (or, in the case of the Deferred Compensation Account
only, monthly) installments over a period of two to ten years commencing in
January of the calendar year following the calendar year during which the
Participant ceases to be a Director; or
          (iv) annual (or in the case of the Deferred Compensation Account only,
monthly) installments over a period of two to ten years commencing in January of
the second calendar year following the calendar year in which the Participant
ceases to be a director.
If a payment option described in paragraphs (i) or (ii), above, has been
elected, the amount of the lump sum with respect to the Participant’s Deferred
Compensation Account shall be equal to the amount credited to the Participant’s
Deferred Compensation Account as of the December 31 immediately preceding the
date of the payment, and the amount of the lump sum with respect to the
Participant’s Share Account shall be equal to the number of Shares credited to
the Share Account as of the December 31 immediately preceding the date of
payment. If a payment option described in paragraphs (iii) or (iv), above, has
been elected, the amount of each installment with respect to the Participant’s
Deferred Compensation Account shall be equal to the amount credited to the
Participant’s Deferred Compensation Account as of the last day of the month
immediately preceding the date of a monthly installment payment, or the
December 31 immediately preceding the date of an annual installment payment,
divided by the number of installment payments that have not yet been made. The
amount of each installment with respect to the Participant’s Share Account shall
be equal to the number of Shares credited to the Participant’s Share Account as
of the December 31 immediately preceding the date of an annual installment
payment, divided by the number of installment payments that have not yet been
made.
     A Participant may elect that his or her final payment election may control
over all prior payment elections. If the Participant fails to elect a payment
option, the amount credited to the Participant’s Individual Account shall be
distributed in a lump sum in accordance with the payment option described in
paragraph (i) above. At the time of any scheduled payment, if the amount
credited to a Participant’s Deferred Compensation Account or the value of Shares
credited to a Participant’s Share Account is less than $25,000, the Committee,
in its sole discretion, may pay out the Account in a lump sum.

 



--------------------------------------------------------------------------------



 



     8.3. Payment Upon Death. Within a reasonable period of time following the
death of a Participant, the amount credited to the Participant’s Deferred
Compensation Account and the Shares credited to the Participant’s Share Account
shall be paid by the Company in a lump sum to the Participant’s Beneficiary. For
purposes of this subsection 8.3, the amount credited to the Participant’s
Deferred Compensation Account and the number of Shares credited to the
Participant’s Share Account shall be determined as of the later of the date of
death or the last Business Day of the month prior to the month in which the
payment occurs.
     A Participant may designate the Beneficiary, in writing, in a form
acceptable to the Committee before the Participant’s death. A Participant may
revoke a prior designation of Beneficiary and may also designate a new
Beneficiary without the consent of the previously designated Beneficiary,
provided that such revocation and new designation (if any) are in writing, in a
form acceptable to the Committee, and filed with the Committee before the
Participant’s death. If the Participant does not designate a Beneficiary, or if
no designated Beneficiary survives the Participant, any amount not distributed
to the Participant during the Participant’s life shall be paid to the
Participant’s estate in a lump sum in accordance with this subsection 8.3.
     8.4. Payment on Unforeseeable Emergency. The Committee may, in its sole
discretion, direct payment to a Participant of all or of any portion of the
Participant’s Individual Account balance, notwithstanding an election under
subsection 8.2 above, at any time that it determines that such Participant has
an unforeseeable emergency, and then only to the extent reasonably necessary to
meet the emergency. For purposes of this section, “unforeseeable emergency”
means severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or of a dependent of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute an unforeseeable emergency will depend upon the facts of each case,
but, in any case, payment may not be made to the extent that such hardship is,
or may be, relieved —
          (i) through reimbursement or compensation by insurance or otherwise;
          (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or
          (iii) by cessation of deferrals under the Plan.
     Examples of what are not considered to be unforeseeable emergencies include
the need to send a Participant’s child to college or the desire to purchase a
home.
     8.5. Payment of Cash in Lieu of Shares. If at any time the Committee shall
determine that payment of Shares to a Participant (or a Participant’s
Beneficiary) or the ownership or subsequent disposition of such Shares by such
Participant or Beneficiary may violate or conflict with any applicable law or
regulation, the Committee may, in its discretion, pay all or a portion of the
Participant’s Share Account in cash. In this case, the amount of cash shall be
determined with reference to the average of the high and low trading price for
Shares on the December 31

 



--------------------------------------------------------------------------------



 



next preceding the date of payment, or if Shares are not traded on that day, the
next preceding trading day.
Section 9. Ownership of Shares.
A Participant shall have no rights as a shareholder of the Company with respect
to any Shares until the Shares are issued or transferred to the Participant on
the books of the Company.
Section 10. Prohibition Against Transfer.
The right of a Participant to receive payments of Shares and cash under the Plan
may not be transferred except by will or applicable laws of descent and
distribution. A Participant may not assign, sell, pledge, or otherwise transfer
Shares or cash to which he is entitled hereunder prior to transfer or payment
thereof to the Participant, and any such attempted assignment, sale, pledge or
transfer shall be void.
Section 11. General Provisions.
     11.1. Director’s Rights Unsecured. The Plan is unfunded. The right of any
Participant to receive payments of cash or Shares under the provisions of the
Plan shall be an unsecured claim against the general assets of the Company.
     11.2. Administration. Except as otherwise provided in the Plan, the Plan
shall be administered by the Committee, which shall have the final authority to
adopt rules and regulations for carrying out the Plan, and to interpret,
construe, and implement the provisions of the Plan.
     11.3. Legal Opinions. The Committee may consult with legal counsel, who may
be counsel for the Company or other counsel, with respect to its obligations and
duties under the Plan, or with respect to any action, proceeding, or any
questions of law, and shall not be liable with respect to any action taken, or
omitted, by it in good faith pursuant to the advice of such counsel.
     11.4. Liability. Any decision made or action taken by the Board of
Directors, the Committee, or any employee of the Company or any of its
subsidiaries, arising out of or in connection with the construction,
administration, interpretation, or effect of the Plan, shall be absolutely
discretionary, and shall be conclusive and binding on all parties. Neither the
Committee nor a member of the Board of Directors and no employee of the Company
or any of its subsidiaries shall be liable for any act or action hereunder,
whether of omission or commission, by any other member or employee or by any
agent to whom duties in connection with the administration of the Plan have been
delegated or, except in circumstances involving bad faith, for anything done or
omitted to be done.
     11.5. Withholding. The Company shall have the right to deduct from all
payments hereunder any taxes required by law to be withheld from such payments.
The recipients of such

 



--------------------------------------------------------------------------------



 



payments shall bear all taxes on amounts paid under the Plan to the extent that
no taxes are withheld thereon, irrespective of whether withholding is required.
     11.6. Legal Holidays. If any day on which action under the Plan must be
taken falls on a Saturday, Sunday, or legal holiday, such action may be taken on
the next succeeding day that is not a Saturday, Sunday, or legal holiday;
provided, that this subsection 11.8 shall not permit any action that must be
taken in one calendar year to be taken in any subsequent calendar year.
     11.7. Participant Who Becomes Employee. If a Participant becomes an
employee of the Company but remains a Director, he or she will no longer be
entitled to new deferrals under the Plan as a Deferred Stock Participant or
Monthly Deferral Participant. However, the individual’s Account balances will
continue to be administered under the Plan (including eligibility for the
Company Credit and Cash Dividends under Sections 7.3 and 7.4) until they are
paid out in accordance with Section 8.
Section 12. Term, Amendment, Suspension, and Termination.
The Plan shall remain in effect until terminated by the Board of Directors. The
Board of Directors shall have the right at any time, and from time to time, to
amend, suspend, or terminate the Plan, subject to the following:
          (i) no amendment or termination shall reduce the number of Shares or
the cash balance in an Individual Account;
          (ii) the number of Shares allocated annually pursuant to Section 6
hereof may not be changed more frequently than every calendar year; and
          (iii) to the extent required by New York Stock Exchange listing rules
or applicable law, material amendments shall be submitted to the Company’s
shareholders for approval.
Section 13. Applicable Law.
The Plan shall be governed by, and construed in accordance with, the laws of the
State of Indiana, except to the extent that such laws are preempted by Federal
law.
Section 14. Effective Date.
The effective date of this Plan is January 1, 1996. Nothing herein shall
invalidate or adversely affect any previous election, designation, deferral, or
accrual in accordance with the terms of The Lilly Directors’ Deferred
Compensation Plan or The Lilly Non-Employee Directors’ Deferred Stock Plan that
were in effect prior to the effective date of this Plan.

 